FRUGÉ, Judge.
We must dismiss, ex proprio motu, the appeal in the instant case as no final judgment appears in the record.1
We note that the record does contain, however, a five-page document in which the trial judge sets out in detail his reasons for judgment, the last paragraph of which bears the notation: “For the reasons assigned, it is ordered that this appeal by Mr. Jesse J. Verret be dismissed at his cost.” (Tr. p. 19). Below this notation appears the signature of the trial judge. Though under the law existing prior to the adoption of our Code of Civil Procedure we might have considered whether such signed reasons for judgment met the requirements for an appealable final judgment, the adoption of LSA-C.C.P. Art. 1918 precludes any inquiry into whether signed reasons for judgment may validly function as a signed final judgment. LSA-C.C.P. Art. 1918 provides :
“A final judgment shall be identified as such by appropriate language. When written reasons for the judgment are signed, they shall be set out in an opinion separate from the judgment.”
Under the plain terms of this article, when written reasons for judgment are included in the record, a final judgment appropriately identified as such and signed by the trial judge must also be included whether or not the reasons for judgment are signed by the judge. Abramson v. Piazza, 198 So.2d 565 (La.App. 3d Cir. 1967); see also Davis v. Underwriters at Lloyd’s of London, 142 So.2d 803 (La.App. 1st Cir. 1962); Tolbert v. Thomas, 173 So. 2d 391 (La.App. 1st Cir. 1965) [Minute Entry]'; Brawley v. Landreneau, 170 So. 2d 673 (La.App. 1st Cir. 1964).
Under the mandatory provisions of C.C.P. Art. 1918 we have no other alternative, therefore, than to dismiss as premature the present appeal of the plaintiff-appellant.
Accordingly, for the foregoing reasons the appeal of the plaintiff-appellant is hereby dismissed at his cost.
Appeal dismissed.

. See Fontenot v. Lee, 160 So.2d 26 (La. App.3d Cir. 1964); LSA-C.C.P. Art. 1911; Gay v. Gay, 193 So.2d 637 (La. App.3d Cir. 1967).